EXECUTIVE EMPLOYMENT AGREEMENT

 

The Employment Agreement is entered into and effective this 1st day of July,
2014 between Axion Power International, Inc., a Delaware corporation, having a
place of business at 3601 Clover Lane, New Castle, Pennsylvania 16105 (the
"Company") and Thomas Granville, residing at ______________ (the “Executive”).

 

A.The Company is engaged in research, development, manufacturing and sales
relating to a novel technology for a supercapacitor/battery hybrid that replaces
the lead-based negative electrode in a lead-acid battery with a highly permeable
nanoporous carbon electrode; and in research, development, manufacturing and
sales relating to both conventional and advanced lead acid batteries including
new grid technologies for the positive and potentially the negative lead and
carbon additives to the standard lead acid battery; and is exploring various
other integration technologies for stationary and motive applications.

 

B.The Company owns all of the proprietary interests in the Company's good will
and its Confidential Information (as hereinafter defined), all of which
information is not publicly available and is considered by the Company to be
confidential trade secrets. The Company imparts to its Employees, and said
Employees require during the course of their employment, access to Confidential
Information.

 

C.Executive during the course of employment with the Company: (i) will obtain
material knowledge and information regarding the Company's Customers, including
without limitation Customers' specialized requirements, preferences and
financial condition, all of which are materially important in the Company's
business relationship with such Customers; (ii) may perform duties for the
Company, which duties themselves are of a highly confidential nature; (iii) is
encouraged by the Company to develop personal relationships with the Company's
suppliers, Customers and prospective Customers; (iv) generally has access to
Confidential Information; and (v) has developed and will develop expertise in
the field of lead-acid batteries, Axion's PbC Technology, battery testing,
carbon sheeting, and other technologies currently under development by Axion.

 

D.The Company is vulnerable to unfair post-employment competition by Executive,
since Executive has access to Confidential Information and has personal
relationships with the Company's suppliers, Customers and prospective Customers.

 

E.Executive acknowledges the vulnerability of the Company to post-employment
competition by Executive and is willing to enter into this Agreement with the
Company, pursuant to which Executive agrees not to disclose any of the Company's
Confidential Information and not to compete against the Company following
termination of employment for the time periods and to the limited extent set
forth in this Agreement.

 

F.The Company desires to employ Executive as its Special Assistant to Chief
Executive Officer and Executive desires to accept such employment, pursuant to
the terms set forth in this Agreement.

 

 

 

 

NOW, THEREFORE, in consideration of the promises and of the mutual covenants and
agreements herein contained, the parties hereto agree as follows:

 

1)Executive Representations and Warranties. The Executive represents and
warrants to the Company that he is free to accept employment hereunder and that
he has no prior or other obligations or commitments of any kind to anyone that
would in any way hinder or interfere with his acceptance of the full,
uninhibited and faithful performance of this Agreement, or the exercise of his
best efforts as an Executive of the Company.

 

2)Employment and Duties. The Company shall employ the Executive as its Special
Assistant to Chief Executive Officer. The Executive will report directly to the
Company’s Chief Executive Officer. The Executive’s responsibilities shall
include all of the duties and responsibilities of the Special Assistant to Chief
Executive Officer with such duties and responsibilities consistent with such
positions and stature as the Chief Executive Officer of the Company may from
time to time determine. The Executive’s responsibilities shall include any
duties bestowed on him by the Chief Executive Officer.

 

3)Conduct of Executive. During the entire Term of this Agreement, the Executive
shall devote his business time, effort, skill and attention to the affairs of
the Company and its subsidiaries, will use his best efforts to promote the
interests of the Company, and will discharge his responsibilities in a diligent
and faithful manner, consistent with sound business practices. In furtherance of
the foregoing:

 

a)The Executive understands and agrees that he owes the Company a fiduciary
duty, without limiting any other obligations or requirements that are imposed on
the Executive by this Employment Agreement or by law. As such, the Executive
shall occupy a position of and commit to the highest degree of trust, loyalty,
honesty and good faith in all of his dealings with and on behalf of the Company.

 

b)The Executive represents that his employment by the Company will not conflict
with any obligations which he has to any other person, firm or entity. The
Executive specifically represents that he has not brought to the Company (during
the period before the signing of this Agreement) and he will not bring to the
Company any materials or documents of a former or present employer, or any
confidential information or property of any other person, firm or entity.

 

c)The Company does not offer, pay, or receive payments in exchange for the
referral of a customer. The Executive shall not receive any remuneration from
any outside person or entity related to the services performed by the Executive
for the Company or the products purchased or sold by the Company.

 

d)The Executive shall comply with all applicable federal, state and local laws.
The Executive understands that failure to do so exposes the Company, its
officers, directors, Executives and agents to possible sanctions, monetary
penalties, criminal prosecution and other disciplinary actions. The Executive
shall seek appropriate guidance from the Company when the application of a law
is unclear.

 

 

 

  

4)Conditions of Employment.

 

a)Term of Employment. Unless terminated earlier in accordance with the
provisions of this Agreement, the Company will employ the Executive for a period
commencing on July 1, 2014 and terminating on June 30, 2017 (the “Term”). At the
end of the second year (June 30, 2016) either party may terminate this agreement
by giving the other party 30 days written notice and such termination will be
subject to the terms of the Termination Agreement.

 

b)Place of Employment. The Executive shall have an office at the Company's
facility in New Castle, PA. The Executive shall not be required to relocate to
any other business location maintained by the Company.

 

c)Ownership of Company Records and Reports. The Executive shall not, except in
the performance of his duties hereunder, at any time or in any manner make or
cause to be made any copies, pictures, duplicates, facsimiles, or other
reproductions or recordings or any abstracts or summaries of any reports,
studies, memoranda, correspondence, manuals, records, plans or other written or
otherwise recorded materials of any kind whatever belonging to or in the
possession of the Company, or of any subsidiary or affiliate of the Company,
including but not limited to materials describing or in any way relating to the
Company's business activities including, but not limited to, its proprietary
techniques and technologies, its operational and financial matters, its business
and financial and development plans, its personnel training and development
programs and its industry relationships. The Executive shall have no right,
title or interest in any such material, and the Executive agrees that, except in
the performance of his duties hereunder, he will not, without the prior written
consent of the Company remove any such material from any premises of the
Company, or any subsidiary or affiliate of the Company, and immediately upon the
termination of his employment for any reason whatsoever Executive shall return
to the Company all such material in his possession.

 

d)It is expressly agreed and understood that the Executive shall execute and be
bound by the terms and conditions of the Executive Agreement which is attached
hereto and made a part hereof as Exhibit A.

 

5)Compensation.

 

a)The Company shall compensate the Executive for all services to be rendered by
him during the Term as follows:

 

The Executive shall receive an annualized salary of $190,000.00, paid on a
regular basis according to company payroll practice which at the time of signing
is bi-weekly (subject to change) for services rendered during the period
commencing on July 1, 2014 and terminating on June 30, 2017. The Executive's
salary shall be reviewed on an annual basis. The amount of such Salary shall be
eligible for adjustment, if any, subject to renegotiation based on the
performance of the Executive and the performance of the Company. In addition,
The Executive shall be allowed an automobile allowance of $500.00 per month.

 

 

 

  

b)During the term of this Agreement, the Company will reimburse the Executive
for all reasonable business expenses incurred by him on behalf of the Company in
the performance of his duties hereunder upon presentation of vouchers, receipts
or other evidence of such expenses in accordance with the policies of the
Company, and provided that Executive shall incur no expenses that exceed $1500
per occurrence without prior notice to the Chief Executive Officer or Chief
Financial Officer of the Company.

 

c)As partial compensation for the execution of this Agreement the Company will
pay the Executive a  stipend as an  additional  inducement to retain the
services of the Executive over the transition and term of this Agreement as
follows :

i)Upon execution of the Agreement, there will be no payment made to the
Executive;

ii)Provided the Executive remains an employee of the Company and is in good
standing on July 1, 2015 , the Executive will be paid a stipend of  $19,000
(Nineteen Thousand Dollars), subject to normal withholdings and deductions on
the first regularly scheduled payroll following July 1, 2015; and

iii)Provided the Employee is still retained by the Company and is in good
standing on July 1, 2016, the Employee will be paid a stipend of $19,000.
(Nineteen Thousand Dollars), subject to normal withholdings and deductions on
the first regularly scheduled payroll following July 1, 2016.

 

d)In addition to the Company non qualified stock purchase options granted in
connection herewith, the Executive shall be eligible to participate in any
Executive compensation plans adopted by the shareholders of the Company;
provided, however, that the discretionary authority to determine the level of
the Executive's participation therein and the terms and conditions of such
participation shall remain vested in the CEO and the Compensation Committee of
the Board of Directors and the Compensation Committee shall have the authority
to adjust such participation upward or downward from time to time in its sole
discretion.

 

e)Notwithstanding any other provision of this Agreement, it is agreed that the
Executive shall be entitled to receive such incentive bonuses, stock options and
other benefits as the Compensation Committee of the Board of Directors may grant
from time to time, and any income tax liabilities arising there from shall be
due and payable at the Executive's sole expense, and the Executive acknowledges
that the Company may make appropriate withholding from salary for such grants.

 

f)Benefits. During the Term, Executive shall be entitled to the benefits
approved by the Board or the Compensation Committee, as such benefits may be
adjusted by the Board or the Compensation Committee from time to time in their
sole and absolute discretion. Upon termination of the Employment Period,
benefits for periods subsequent to such termination shall cease. Executive will
be entitled to four (4) weeks paid vacation per full year of employment to be
given and accrued as set forth in the Company employee handbook.

 

g)Health Benefits. Executive and his qualifying family members will be eligible
to participate in the Company's health benefit plans, as may be in effect from
time to time at the sole discretion of the Company.

 

 

 

  

h)Deductions, Taxes and Withholding. All amounts payable or which become payable
hereunder shall be subject to any deductions authorized by Executive, any
set-off or reimbursement deemed appropriate by the Company and permitted by law
and any deductions or set-offs permitted by this Agreement and all deductions
and withholding authorized by law. Executive is responsible for payment of all
taxes related to Executive's compensation, whether cash or equity compensation
or otherwise.

 

6)Termination of Employment.

 

a)This Agreement and the compensation payable to Executive hereunder shall
terminate and cease to accrue forthwith upon Executive's death.

 

b)If the Executive's employment is terminated (i) other than for cause (as
defined below) by the Company, or (ii) by the Executive for good reason (as
defined below), the Company shall pay to Executive an aggregate severance amount
equal to his base salary for the remainder of the term of this Agreement or one
year, whichever is shorter but in no event less than six (6) months plus any
accrued and unused vacation and accrued but unpaid bonus (i.e., such amount
being referred to as the "Severance Amount"). The Severance Amount may be paid
in as part of the regular ongoing payroll for the specified time, provided that
payment of the Severance Amount shall be contingent upon the Executive signing
the Separation Agreement and Release attached hereto as Exhibit C. Upon a
termination as set forth in (i) or (ii) above, all unvested options granted to
Employee with respect to his employment with the Company shall immediately vest.

 

c)Executive agrees to give the Company 30 calendar days prior written notice
before terminating his employment with the Company pursuant to this Agreement.

 

d)For the purposes of this Agreement, "cause" for termination by the Company
shall mean (i) a material breach of this Agreement by Executive; (ii) a breach
of Executive's duty of loyalty to the Company or any act of dishonesty with
respect to the Company or its stockholders, customers or suppliers; (iii)
Executive's continued failure or refusal to perform, in any material respect,
any duty or responsibility to the Company which is normally attached to
Executive's position(after notice and a 10-day cure period), provided, however,
any subsequent failure or refusal to perform such duty or responsibility shall
entitle the Company to terminate employment for Just Cause without notice or an
opportunity to cure; (iv) Executive's gross negligence or willful misconduct in
performing those duties which are normally attached to Executive's position; (v)
the commission by Executive of an act of fraud, conversion, misappropriation
(including the unauthorized use or disclosure of confidential or proprietary
information of the Company) or embezzlement or crime of moral turpitude; (vi) a
conviction of or guilty plea or confession by Executive to any fraud,
conversion, misappropriation, embezzlement or felony; (vii) the exposure of the
Company to any criminal liability or loss of business opportunity or reduction
in revenues or increase in losses substantially caused by the conduct of
Executive which results in a material adverse effect upon the Company's
business, operations, financial condition or results of operations or the
exposure of the Company to any bona fide claims which may result in civil
liability caused by Executive's unlawful harassment in employment; or (viii) the
repeated taking of any action prohibited (a) by the Board or any of the
Executive Officers, provided that Executive has received at least one written
notice of having taken an action so prohibited, or (b) by this Agreement. For
purposes of this Agreement, "Executive's duty of loyalty to the Company" shall
include Executive's fiduciary obligation to place the interests of the Company
ahead of Executive's personal interests and thereby not knowingly profit
personally at the expense of the Company, and shall also include specifically
the affirmative obligation to disclose promptly to the Board any known conflicts
of interest Executive may have with respect to the Company, and the negative
obligations not to usurp corporate opportunities of the Company, not to engage
in any "conflict-of-interest" transactions with the Company (without the
approval of the Board), and not to compete directly with the Company (without
the approval of the Board). Good Reason shall mean the occurrence or failure to
cause the occurrence, as the case may be, without your express written consent,
of any of the following circumstances: (i) material demotion (except in
connection with the termination of your employment for Cause or as a result of
your death, or temporarily as a result of your illness or other absence), (ii) a
relocation of the Company's executive office in New Castle, PA to a location
more than 70 miles from its current location; (iii) any material breach by the
Company of any provision of this Agreement; or (iv) failure of any successor to
the Company (whether direct or indirect and whether by merger, acquisition,
consolidation or otherwise) to assume in a writing delivered to you upon the
assignee becoming such, the obligations of the Company hereunder.

 

 

 

  

7)Specific Performance.

 

If any portion of this Agreement is found by a court of competent jurisdiction
to be too broad to permit enforcement of such restriction to its full extent,
then such restriction shall be enforced to the maximum extent permitted by law,
and the Executive hereby consents and agrees that such scope may be judicially
modified accordingly in any proceeding brought to enforce such restriction. All
provisions of this Agreement are severable, and the unenforceability or
invalidity of any single provision hereof shall not affect any remaining
provision. The Executive acknowledges and agrees that the Company's remedy at
law for any breach of any of his obligations hereunder would be inadequate, and
agrees and consents that temporary and permanent injunctive relief may be
granted in any proceeding that may be brought to enforce any provision of this
Agreement without the necessity of proof of actual damage and without any bond
or other security being required. Such remedies shall not be exclusive and shall
be in addition to any other remedy which the Company may have.

 

8)Miscellaneous.

 

a)The failure of a party to insist on any occasion upon strict adherence to any
Term of this Agreement shall not be considered to be a waiver or deprive that
party of the right thereafter to insist upon strict adherence to that Term or
any other Term of this Agreement. Any waiver must be in writing.

 

b)All notices and other communications under this Agreement shall be in writing
and shall be delivered personally or mailed by registered mail, return receipt
requested, and shall be deemed given when so delivered or mailed, to a party at
such address as a party may, from time to time, designate in writing to the
other party.

 

c)Notwithstanding the termination of the Executive's employment hereunder, the
provisions of this Agreement (to the extent that provisions are clearly intended
to survive post termination) and Exhibit A hereto survive such termination.

 

d)This Agreement shall be assigned to and inure to the benefit of and be binding
upon, any successor to substantially all of the assets and business of the
Company as a going concern, whether by merger, consolidation, liquidation or
sale of substantially all of the assets of the Company or otherwise.

 

 

 

  

e)This Agreement constitutes the entire Agreement between the parties regarding
the above matters, and each party acknowledges that there are no other written
or verbal Agreements or understandings relating to such subject matter between
the Executive and the Company or between the Executive and any other individuals
or entities other than those set forth herein. No amendment to this Agreement
shall be effective unless it is in writing and signed by both the parties
hereto.

 

f)This Agreement shall remain confidential between the parties and not disclosed
to anyone unless agreed to by both parties or otherwise required under law.

 

g)This Agreement shall be construed according to the laws of the Commonwealth of
Pennsylvania pertaining to Agreements formed and to be formed wholly within the
Commonwealth of Pennsylvania. The Executive represents and warrants that he has
reviewed this Agreement in detail with his legal and other advisors, as he
considers appropriate, and that he fully understands the consequences to him of
its provisions. The Executive is relying on his own judgment and the judgment of
his advisors with respect to this Agreement.

 

h)In the event a dispute arises out of, in connection with, or with respect to
this Agreement, or any breach thereof, such dispute shall, on the written
request of one party delivered to the other party, be submitted to and settled
by binding arbitration before a single arbitrator conducted in New Castle,
Pennsylvania, United States in accordance with the Laws of the Commonwealth of
Pennsylvania. The award of such arbitrator shall be final and may be entered by
any party hereto in any court of competent jurisdiction. The party against whom
the arbitrator's award is rendered shall pay all costs and expenses of such
arbitration, unless the arbitrator shall specifically allocate costs in a
different manner because the award is not entirely in favor of either party.

 

i)This Agreement may be executed in any number of counterparts, which will each
be deemed to be an original for all purposes hereof.

 

IN WITNESS WHEREOF, the parties have signed this Agreement intending to be bound
thereby.

 

AXION POWER INTERNATIONAL, INC.

 

/s/ David T. DiGiacinto   July 8, 2014 David T. DiGiacinto   Date signed Chief
Executive Officer     /s/ Thomas Granville   July 8, 2014 Executive Signature  
Date signed Thomas Granville     Executive Printed Name    



 

 

 

 

EXHIBIT A

 

Executive Agreement

 

AXION POWER INTERNATIONAL, INC.

 

EXECUTIVE AGREEMENT

 

Granville Thomas        G. EXECUTIVE’S LAST NAME FIRST NAME INITIAL

 

A)DEFINITIONS

 

1)AXION means Axion Power International, Inc., and any existing or future
subsidiaries, owned or controlled, directly or indirectly by Axion.

 

2)CONFIDENTIAL INFORMATION means information, not generally known, and
proprietary to Axion, including trade secret information, about Axion's
processes and products, including information relating to research, development,
manufacture, purchasing, accounting, engineering, marketing, merchandising,
selling, leasing, servicing, finance and business systems and techniques. All
information disclosed to me, or to which I have reasonable basis to believe to
be Confidential Information, or which is treated by Axion as being Confidential
Information, shall be presumed to be Confidential Information.

 

3)INVENTIONS means discoveries, improvements and ideas (whether or not shown or
described in writing or reduced to practice) and works of authorship, whether or
not patentable or copyrightable, (1) which relate directly to the business of
Axion, or (2) which relate to Axion’s actual or demonstrably anticipated
research or development, or (3) which result from any work performed by me for
Axion, or (4) for which equipment, supplies, facility or trade secret
information of Axion is used, or (5) which is developed on any Axion time.

 

4)CONFLICTING PRODUCT means any product, process, system or service of any
person or organization other than Axion, in existence or under development,
which is the same as or similar to or competes with, or has a usage allied to, a
product, process, system or service upon which I work (in either a sales or a
non-sales capacity) during the last three years of my employment by Axion, or
about which I acquire Confidential Information

 

5)CONFLICTING ORGANIZATION means any person or organization which is
engaged in or about to become engaged in, research on or development,
production, marketing, leasing, selling or servicing of a Conflicting Product.

 

 

 

  

B)Agreement

 

I AM EMPLOYED OR DESIRE TO BE EMPLOYED BY AXION IN A CAPACITY IN WHICH I MAY
RECEIVE OR CONTRIBUTE TO CONFIDENTIAL INFORMATION. IN CONSIDERATION OF SUCH
EMPLOYMENT OR CONTINUED EMPLOYMENT, AND THE WAGES OR SALARY AND OTHER EXECUTIVE
BENEFITS IN COMPENSATION FOR MY SERVICES, AND IN CONSIDERATION OF BEING GIVEN
ACCESS TO CONFIDENTIAL INFORMATION; I AGREE THAT:

 

1)With respect to Inventions made, authorized or conceived by me, either solely
or

 

2)jointly with others, (1) during my employment, whether or not during normal
working hours or whether or not at Axion's premises; or (2) within one year
after termination of my employment, I will:

 

a)Keep accurate, complete and timely records of such Inventions, which records
shall be Axion property and be retained on Axion's premises.

 

b)Promptly and fully disclose and describe such Inventions in writing to Axion.

 

c)Assign (and I do hereby assign) to Axion all of my rights to such Inventions
and to applications for letters patent and/or copyright in all countries and to
letters patent and/or copyrights granted upon such Inventions in all countries,

 

d)Acknowledge and deliver promptly to Axion (without charge to Axion but at the
expense of Axion) such written instruments and to do such other acts as may be
necessary in the opinion of Axion to preserve property rights against
forfeiture, abandonment or loss and to obtain and maintain letters patent and/or
copyrights and to vest the entire right and title thereto in Axion.

 

e)At the request of Axion and at its cost, the Executive shall assist Axion, or
any person or persons from time to time designated by it, to obtain the
copyright, trademark and/or grant of patents in the United States and/or in such
other country or countries as may be designated by Axion, covering such
improvements, discoveries, ideas and inventions and shall in connection
therewith and in connection with the defense of any patents execute such
applications, statements or other documents, furnish such information and data
and take all such other action (including, but not limited to, the giving of
testimony) as Axion may from time to time reasonably request.

 

NOTICE: This is to notify you that paragraph A of this Axion "Executive
Agreement" you are being asked to sign as a condition of your employment does
not apply to an Invention for which no equipment, supplies, facility or trade
secret information of Axion was used and which was developed entirely on your
own time, and (1) which does not relate (a) directly to the business of Axion or
(b) to Axion's actual or demonstrably anticipated research or development, or
(2) which does not result from any work performed by you for Axion. If any
exists, a detailed list of it should be attached to this Agreement as an
addendum.

 

 

 

  

3)EXCEPT as required in my duties to Axion, I will never, either during my
employment by Axion or for a period of five (5) years thereafter, use or
disclose any Confidential Information as defined in paragraph 2 hereinabove.

 

4)UPON termination of my employment with Axion, all records and any
compositions, articles, devices, and other items which disclose or embody
Confidential Information including all copies or specimens thereof in my
possession, whether prepared or made by me or others, will be left with Axion.

 

5)EXCEPT as listed at the end of this Agreement, I will not assert any rights
under any Inventions as having been made, conceived, authored or acquired by me
prior to my being employed by Axion.

 

6)FOR a period of two years after termination of my employment with Axion:

 

a)I will inform any new employer, prior to accepting employment of the existence
of this Executive Agreement and provide such employer with a copy thereof.

 

b)Intentionally omitted.

 

c)If I have been or am employed by Axion in a non-sales capacity, I will not
render, to any Conflicting Organization, services, directly or indirectly, in
North America a product upon which I work during my employment by Axion or in
which Axion provides a service in which I participate during my employment by
Axion, except that I may accept employment with a large Conflicting Organization
whose business is diversified (and which has separate and distinct divisions),
and which as to part of its business is not a Conflicting Organization, provided
Axion, prior to my accepting such employment, shall receive separate written
assurances satisfactory to Axion from such Conflicting Organization and from me,
that I will not render services directly or indirectly in connection with any
Conflicting Product.

 

d)If I am unable to obtain employment consistent with my abilities and
education, within one month after termination of my employment with Axion,
solely because of provisions of this paragraph, such provisions shall thereafter
continue to bind me only as long as Axion shall make payments to me equal to my
monthly base pay at termination (exclusive of extra compensation, bonus or
Employee benefits) for each month of such unemployment commencing with the
second month after termination of my employment with Axion.

 

 

 

  

1)I agree that I will, during each month of such unemployment, make
conscientious and aggressive efforts to find employment; and I will, within ten
days after the end of each calendar month, give Axion a detailed written account
of my efforts to obtain employment. Such account will include a statement by me
that although I aggressively sought employment, I was unable to obtain it solely
because of the provisions of this Agreement.

 

2)It is understood that Axion shall, at its option, be relieved of making a
monthly payment to me for any month during which I failed to seek employment
conscientiously and aggressively, and to account to Axion, as provided for
above.

 

3)Axion is obligated to make such payments to me, upon my fulfillment of the
conditions set forth above, for 23 consecutive months unless Axion gives me
written permission to accept available employment, or gives me a written release
from the obligations of paragraph 6.

 

4)Axion's obligation to make such monthly payments shall terminate upon my death
or upon my obtaining employment. I agree that I will give prompt
written notice of such employment to Axion.

 

5)Axion shall not be liable, under this Agreement, or in any action relating
thereto, for any amount greater than the equivalent of 23 such monthly payments,
less amounts paid to me by Axion pursuant to this Agreement; Axion not being
obliged to make a payment to me for the first month of such unemployment.

 

e)If, after termination of my employment with Axion, I obtain other employment
but because of the provisions of paragraph 6, my position is such that my gross
monthly income will be less than that which I last received from Axion as
monthly base pay at termination, then Axion’s obligations to make payments to me
for the period specified in paragraph 6, d. I will be limited to the difference
between my monthly base pay at Axion, at termination, and the gross monthly
income I will receive in my subsequent employment (6), d),1)).

 

f)ALL MY obligations under paragraphs A through D of this Agreement shall be
binding upon my heirs, spouses, assigns and legal representatives.

 

g)IF ANY provision of this Agreement shall contravene any statute of a
particular state which I perform services for Axion, then this Agreement shall
be construed as if such provision is not contained herein insofar as enforcement
of this Agreement against me in such particular state is concerned.

 

h)THIS AGREEMENT replaces any existing Agreement entered into by me and Axion
relating generally to the same subject matter; but such replacement shall not
affect rights and obligations of either party arising out of any such prior
Agreement which shall then continue to be in effect for that purpose.

 

 

 

  

IN WITNESS WHEREOF, the parties have signed this Agreement intending to be bound
thereby.

 

AXION POWER INTERNATIONAL, INC.

 

      David T.DiGiacinto   Date signed Chief Executive Officer                
Executive Signature   Date signed             Executive Printed Name    

 

 

 

 

EXHIBIT "B"

 

NONQUALIFIED STOCK PURCHASE OPTION AGREEMENT RECITALS

 

WHEREAS, the Company and Thomas Granville (the “Optionee”) have entered into an
Employment Agreement that requires the Company to grant the Optionee an option
to purchase shares of the Company's common stock at a price of $0.17 per share
as partial consideration for the services to be rendered under the agreement;
and

 

WHEREAS, the Board of Directors (the "Board") has determined that it would be in
the best interests of the Company and its stockholders to grant the option
provided for herein (the "Option") as an inducement to serve as an employee of
the Company and to provide Optionee with a proprietary interest in the future of
the Company;

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

 

1)Grant of the Option. The Company hereby grants to Optionee the right and
option to purchase, on the terms and conditions hereinafter set forth, all or
any part of an aggregate of 1,000,000 shares (the "Stock") of the presently
authorized but unissued common stock, par value $.001 per share, of the Company
(the "Common Stock"). The purchase price of the Stock subject to this Option
shall be $ 0.17 per share.

 

2)Vesting of the Option. As long as the Optionee remains an employee of the
Company, the options granted hereby shall vest based on the following schedule:

 

125,000 options shall vest upon signing this Option Agreement; and

 

25,000 options shall vest on the last day of each month commencing August 2014
through and including June 2017.

 

If the Optionee's employment is terminated by the Company without cause or
terminated by the Optionee for good reason, all unvested options shall
immediately vest and become exercisable. In all other cases, all unvested
options shall immediately terminate. From and after the vesting dates, the
vested options may be exercised at any time or from time to time, in whole or in
part, for a period of five (5) years. Notwithstanding the generality of the
foregoing, rights represented by vested options shall not be affected by the
termination of the Optionee's employment because of the disability or death of
the Optionee.

 

3)Exercise of Option.

a)Vested Options may only be exercised by the Optionee who shall have the right
to exercise such Option in whole or in part, at any time or from time to time
during the period commencing on a vesting date and terminating on the fifth
anniversary of such vesting date. The Option is not transferable or assignable
by the Optionee other than by will, as a result of the laws of descent and
distribution or pursuant to a Qualified Domestic Relations Order, If the Option
is transferred by will, as a result of the laws of descent and distribution or
pursuant to a Qualified Domestic Relations Order, the transferee shall have all
of the rights, powers and privileges that the Optionee would have had in the
absence of such a transfer.

 

 

 

  

b)This Option may be exercised by written notice of intent to exercise the
Option delivered to the Company at its principal office no fewer than five days
in advance of the effective date of the proposed exercise. Such notice shall be
accompanied by this Agreement, shall specify the number of shares of Common
Stock with respect to which the Option is being exercised and shall specify the
proposed effective date of such exercise. Such notice shall also be accompanied
by payment in full to the Company at its principal office of the option price
for the number of shares of the Common Stock with respect to which the Option is
then being exercised. The payment of the option price shall be made in cash or
by certified check, bank draft, or postal or express money order payable to the
order of the Company or, with the consent of the Board, in whole or in part in
Common Stock which is owned by the Optionee and valued at its Fair Market Value
on the date of exercise. Any payment in shares of Common Stock shall be effected
by delivery of such shares to the CFO of the Company, duly endorsed in blank or
accompanied by stock powers duly executed in blank, together with any other
documents or evidence as the CFO of the Company shall require from time to time.

 

c)Upon the Company's determination that the Option has been validly exercised as
to any of the Stock, the CFO of the Company shall issue a certificate or
certificates in the Optionee's name for the number of shares set forth in his
written notice. However, the Company shall not be liable to the Optionee for
damages relating to any delays in issuing the certificate(s) to him, any loss of
the certificate(s), or any mistakes or errors in the issuance of the
certificate(s) or in the certificate(s) themselves.

 

4)Term of Employment. This Option shall not grant to Optionee any right to
continue serving as an employee of the Company.

 

5)Notices; Deliveries. Any notice or delivery required to be given under the
terms of this Option Agreement shall be addressed to the Company in care of its
CFO at its principal office, 3601 Clover Lane, New Castle, Pennsylvania, 16105,
and any notice or delivery to be given to Optionee shall be addressed to him at
such address as the Optionee may hereafter designate in writing. Any such notice
or delivery shall be effective as of the date of receipt.

 

6)Disputes. As a condition of the granting of the Option hereby, the Optionee
and his heirs and successors agree that any dispute or disagreement which may
arise hereunder shall be determined by the Board in its sole discretion and
judgment, and that any such determination and any interpretation by the Board of
the terms of this Option shall be final and shall be binding and conclusive, for
all purposes, upon the Company, Optionee, his heirs and personal
representatives.

 

7)Legend on Certificates. The certificate(s) representing the shares of Stock
purchased by exercise of this Option will be stamped or otherwise imprinted with
a legend in such form as the Company or its counsel may require with respect to
any applicable restrictions on the sale or transfer of such shares and the stock
transfer records of the Company will reflect stop-transfer instructions with
respect to such shares. The Company is under no obligation to remove this legend
for any reason whatsoever.

 

 

 

  

8)Miscellaneous.

 

a)All decisions of the Board upon any questions arising under the Plan or under
this Option Agreement shall be conclusive.

 

b)Nothing herein contained shall affect Optionee's right to participate in and
receive benefits from and in accordance with the then current provisions of any
pension, insurance or other employee welfare plan or program of the Company.

 

c)Optionee agrees to make appropriate arrangements with the Company for
satisfaction of any applicable federal, state or local income tax, withholding
requirements or like requirements, including the payment to the Company at the
time of exercise of the Option of all such taxes and requirements.

 

d)Whenever the term "Optionee" is used herein under circumstances applicable to
any other person or persons to whom this Option, in accordance with the
provisions hereof, may be transferred, the word "Optionee" shall be deemed to
include such person or persons.

 

e)Notwithstanding any of the other provisions hereof, Optionee agrees that he
will not exercise this Option and that the Company will not be obligated to
issue any of the Stock pursuant to this Option Agreement, if the exercise of the
Option or the issuance of such shares of Common Stock would constitute a
violation by the Optionee or by the Company of any provision of any law or
regulation of any governmental authority or national securities exchange. Upon
the acquisition of any Stock pursuant to the exercise of the Option herein
granted, Optionee will enter into such written representations, warranties and
agreements as the Company may reasonably request in order to comply with
applicable securities laws or with this Agreement.

 

f)This Agreement shall be binding upon and inure to the benefit of any successor
or successors of the Company. The interpretation, performance and enforcement of
this Option Agreement shall be governed by the laws of the State of Delaware.

 

The parties have fully read and understand this STOCK PURCHASE OPTION AGREEMENT
in its entirety and have signed it on the dates indicated in the spaces provided
below.

 

AXION POWER INTERNATIONAL, INC.

 

      David T. DiGiacinto, Chief Executive Officer   Date signed            
Executive Signature   Date signed             Employee Printed Name    

 

 

 

 

Exhibit C

 

Sample SEPARATION AGREEMENT AND RELEASE

 

AXION POWER INTERNATIONAL, INC. and AXION POWER BATTERY MANUFACTURING, INC.
(“Employer”), and ___________ (“Executive”) hereby agree that:

 

1.         Separation Date. Executive’s last day of employment with Employer
shall be (insert date) (the “Separation Date”). Executive and Employer agree
that Executive’s separation from Employer is by mutual agreement. Executive
shall have no duty to report to work after the Separation Date.

 

2.         Return of Company Property and Confidential Information. On or before
the Separation Date, Executive shall return all property of Employer (whether
owned, leased or otherwise belonging to Employer) in her possession or under her
control or in the possession or control of a third party at her direction,
including, but not limited to, keys, access cards, company credit cards, cell
phones, blackberry devices, documents, records, paper and electronic files
(including computer disks, thumb drives, etc.). Executive specifically agrees to
return any and all confidential and/or proprietary information of the Employer
in Executive possession, custody or control, including, without limitation,
trade secrets, policy and procedure manuals, customer lists and contact
information, customer preferences and specifications, other confidential
customer data, supplier and vendor lists and other confidential supplier and
vendor information, sales and marketing information, business plans, business
development reports, marketing strategies, computer processes and programs,
computer software, software designs and code, computer reports, cost and pricing
data, financial information, worksheets, ledgers, accounts, memoranda,
correspondence, reports, profit information, financial data, drawings,
engineering, product or process specifications and documentation, customer and
client proposals, techniques and systems, productivity reports, status reports,
conference reports, project cost estimates, project change orders, project cost
analyses, invoices, unpublished designs, patterns and prospective trade
identification, employee compensation data, production processes, improvements,
developments, designs and technologies, and any other information or knowledge
concerning the Employer, its customers, and its business or methods of doing
business, whether or not in tangible form, that is of a proprietary and/or
confidential nature, and/or has been heretofore or hereafter will be treated as
confidential or secret by Employer (hereinafter collectively referred to as
“Confidential Information”). By signing this Agreement, Executive hereby
represents and warrants that all such Confidential Information and other
Employer property have been returned to Employer, and that Executive has not
retained any such Confidential Information or Employer property or any copies
thereof.

 

3.         Consideration by Employer. In consideration for signing this
Separation Agreement and Release and compliance with promises made herein,
Employer agrees:

  

a.In accordance with section 6) of your employment agreement, Axion can
terminate your employment without good reason at any time upon 30 days’ prior
written notice. Your employment is hereby terminated on (insert date).

b.The Employer shall pay to Employee an aggregate severance amount equal to his
base salary for the remainder of the term of this Agreement or one year,
whichever is shorter but in no event less than six (6) months plus any accrued
and unused vacation and accrued but unpaid bonus (i.e., such amount being
referred to as the "Severance Amount"). The Severance Amount may be paid in as
part of the regular ongoing payroll for the specified time commencing on the
first regular pay date following the expiration of the 7-day revocation period
more fully described in paragraph 16 of this Agreement, provided that the
Employer has received this Agreement signed by Employee, and that Employee has
not exercised his revocation rights under paragraph 16.

 

 

 

  

4.         Payments as Consideration. Executive understands and agrees that
he/she would not be entitled to receive severance monies specified in Paragraph
3 above, except for her execution of this Separation Agreement and Release and
the fulfillment of the promises contained herein.

 

5.         Non-Disclosure. Executive acknowledges that in the course of
performing services for the Employer, Executive had access to, developed and/or
contributed certain Confidential Information, as defined above, concerning the
Employer and its business. Executive hereby covenants and agrees that he/she
shall not directly or indirectly, at any time prior or subsequent to the
Separation Date, disclose, divulge, disseminate, publish, furnish or make
accessible to any third party, or use for Executive’s own personal or
professional purposes, profit or benefit, any of the Employer’s Confidential
Information.

 

6.         Assignment. The rights and protections of the Employer shall extend
to any of its successors or assigns and this Agreement may be assigned without
Executive’s consent.

 

7.         Taxes. Executive is, and hereby agrees, to be responsible for the
payment of any and all federal, state, and/or local taxes which may be payable
on the consideration paid for this Agreement. Executive agrees to indemnify and
hold harmless the Employer and its insurers, individually or collectively, from
and against any and all claims for federal, state and/or local taxes which may
be payable on the consideration paid for this Agreement. Executive expressly
acknowledges that the Employer has not made, nor herein makes, any
representation about the tax consequences of any consideration provided by the
Employer to Executive pursuant to this Agreement, and Executive represents and
agrees that he/she is not relying on the advice of the Employer or its attorneys
as to the legal, tax, or other consequences of this Agreement.

 

8.         Release. In consideration of the payments referenced in paragraph 3,
Executive hereby releases, remises and forever discharges Employer, including
its shareholders, directors, officers, employees, agents, predecessors,
successors, parent companies, affiliates, subsidiaries, assigns, attorneys and
insurers from any and all claims, damages, demands, causes of action, suits,
debts due, and sums of money of whatever kind and nature which Executive ever
had, could have in the future, or now has against Employer arising out of or in
any way related to or resulting from Executive’s employment with Employer and/or
the cessation thereof. Executive knowingly and voluntarily releases and forever
discharges Employer from any and all claims that he/she has or may have against
Employer as of the date of her execution of this Separation Agreement and
Release, including, but not limited to, any alleged violation of Title VII of
the Civil Rights Act of 1964, as amended; The Civil Rights Act of 1991; Sections
1981 through 1988 of Title 42 of the United States Code, as amended; The
Employee Retirement Income Security Act of 1974, as amended; The Immigration
Reform and Control Act, as amended; The Americans with Disabilities Act of 1990,
as amended; The Age Discrimination in Employment Act of 1967 (“ADEA”), as
amended; The Older Workers Benefit Protection Act; The Worker Adjustment and
Retraining Notification Act, as amended; The Occupational Safety and Health Act,
as amended; The Family and Medical Leave Act; The Fair Labor Standards Act; The
Vocational Rehabilitation Act of 1973; The Equal Pay Act; The Pennsylvania Human
Relations Act, as amended; The Pennsylvania Wage Payment and Collection Law, as
amended; The Pennsylvania Minimum Wage Act, as amended; The Pennsylvania Equal
Pay Law, as amended; any other federal, state or local civil or human rights law
or any other local, state or federal constitution, statute, regulation or
ordinance; any public policy, contract, tort, or common law; or any claim for
costs, fees, or other expenses including attorneys’ fees.

 

 

 

  

9.         No Claim Exists. Should Executive file any charge or complaint on
his/her own behalf or participate in any charge or complaint which may be made
by any other person or organization on her behalf before any federal, state, or
local court or administrative agency against Employer, Executive agrees that
he/she will not accept any relief or recovery therefrom. Executive confirms that
no charge, complaint or action exists in any forum or form.

 

10.         Waiver of Right to Assist. Executive understands that if this
Agreement were not signed, Executive would have the right to voluntarily assist
other individuals or entities in bringing claims against Employer. Executive
hereby waives that right and he/she will not provide any such assistance other
than assistance in an investigation or proceeding conducted by the United States
Equal Employment Opportunity Commission or as otherwise required by law.

 

11.         Confidentiality. Executive and Employer recognize and acknowledge
their mutual interests in maintaining the confidentiality of this Agreement, and
agree that each shall keep the fact and terms of this Agreement and the
discussions leading to this Agreement strictly confidential. Executive and
Employer promise and agree not to disclose, either directly or indirectly, in
any manner whatsoever, any information of any kind regarding the terms and
amounts paid under this agreement, to any person or organization, including but
not limited to representatives of local, state or federal agencies, present and
former officers, employees and agents of Employer, and other members of the
public. The parties agree that the unauthorized disclosure of the existence or
terms of this Agreement shall be considered a material breach of this Agreement,
that such breach shall provide a separate and independent cause of action to the
other Party to this Agreement, and that this Agreement may be used as evidence
in a subsequent proceeding in which the other Party alleges a breach of this
Agreement. In the event of a breach of this Paragraph, the breaching party
acknowledges that the non-breaching party shall be entitled to injunctive or
other equitable relief necessary to enforce this Paragraph. In the event that
Employer or Executive takes steps to seek relief from an alleged breach of this
Paragraph, all of the remaining provisions of this Agreement shall remain in
full force and effect. Executive agrees to inform those persons who had
knowledge of the fact and terms of this Agreement on the date hereof that they
are bound by the same terms of confidentiality in this Agreement that apply to
Executive. The provisions of this Paragraph shall not prohibit Executive from
disclosing the fact and terms hereof to such accounting, legal, or similar
professional advisors as he/she may from time to time engage. This Paragraph
shall not prohibit Employer from disclosing the fact of and terms hereof to
Employer’s accounting, legal, or similar professional advisors and to such
employees of Employer who, as part of their employment duties in terms of
personnel functions at Employer are required to have this information; however,
all such employees shall be informed of the confidentiality of the fact of and
terms of this Agreement, and they are bound by the same terms of confidentiality
as apply to Employer.

 

12.         Severability. Should any part of this Agreement be rendered or
declared invalid by a court of competent jurisdiction of the Commonwealth of
Pennsylvania, such invalidation of such part or portion of this Agreement should
not invalidate the remaining portions thereof, and they shall remain in full
force and effect. However, if, within two (2) years from the date of this
Agreement, any portion of the general release language is ruled to be
unenforceable for any reason, the parties will enter into good faith discussions
to amend the general release language to conform to all applicable laws
regarding enforceability. If the parties are unable to mutually agree on an
appropriate amendment to the general release language, Executive shall return
the consideration paid hereunder to Employer.

 

 

 

 

13.         No Admission of Liability. Executive agrees that neither this
Separation Agreement and Release nor the furnishing of the consideration for
this Release shall be deemed or construed at any time for any purpose as an
admission by Employer of any liability or unlawful conduct of any kind.

 

14.         Non-Disparagement. The parties mutually agree that they shall not
make any statements to third parties with the intent or effect of disparaging
the other party.

 

15.         Right to Review. Executive agrees that he/she has been given at
least twenty-one (21) days after the receipt of this Separation Agreement and
Release to consider its terms and decide whether or not to sign it, but that
he/she can freely and knowingly waive the twenty-one (21) day period and execute
the Agreement before the end of the twenty-one (21) day period, the effect of
which is to begin the running of the seven (7) day period described below.

 

16.         Right to Revoke. Executive is aware that he/she may change her mind
and freely revoke this Release, only insofar as it applies to any claim he/she
may have under the Age Discrimination in Employment Act (ADEA), at any time
during the seven (7) days after it is signed, in which case, the provisions of
the Release as to the ADEA, only, will have no force or effect. Executive
understands and agrees that, upon his/her execution of this Agreement, the
payment of the severance sum specified herein will be held by Employer until the
expiration of this seven (7) day revocation period, after which the payment will
be tendered to Executive if he/she has not exercised her revocation rights under
this paragraph. Executive understands and agrees that any revocation under this
section must be in writing and delivered to counsel for Employer, at the
address, which follows, postmarked within seven (7) days of Executive’s signing
of this Agreement to be effective: Jolie Kahn, Esq., 1800 John F Kennedy Blvd.,
Suite 1400, Philadelphia, PA 19103. If the last day of the revocation period is
a Saturday, Sunday, or legal holiday, then the revocation period shall not
expire until the next following day which is not a Saturday, Sunday, or legal
holiday. The parties acknowledge and agree that any revocation by Executive
under this paragraph shall apply only to any claims Executive may have or assert
under the ADEA, and is not effective to revoke Executive’s waiver and release of
any other claims pursuant to this Release.

 

17.         Right to Consult with Counsel. Executive has been and/or is hereby
advised to review this Separation Agreement and Release with Executive attorney,
and expressly acknowledges that Executive has read and understands the Agreement
and enters into the Agreement of Executive own free will and as a competent
adult.

 

18.         Binding Effect. This Separation Agreement and Release shall be
binding upon and inure to the benefit of all the parties hereto and their
respective shareholders, partners, associates, members, officers, directors,
employees, administrators, agents, predecessors, successors, parent companies,
affiliates, subsidiaries, insurers, assigns, representatives, executors and
heirs.

 

19.         Choice of Law. This Separation Agreement and Release shall be
interpreted, endorsed and governed in accordance with the laws of the
Commonwealth of Pennsylvania, without regard to its conflict of law rules.

 

 

 

  

20.         Modification. The terms or conditions of this Separation Agreement
and Release may not be modified, altered or changed except upon express written
consent of both parties wherein specific reference is made to this Agreement.
Any waiver of the terms or covenants hereof must be in a writing executed by the
party waiving compliance. Failure of any party at any time or times to require
performance of any provision hereof shall in no manner affect his/her or its
right at a later time to enforce the same. No waiver by a party of a breach of
any term or covenant contained in this Agreement, whether by conduct or
otherwise, in any one or more instances shall be deemed to be or construed as a
further or continuing waiver of such term or covenant.

 

21.         Competency. The parties declare that each has fully participated in
the negotiation of this Agreement, that each has carefully read this Agreement
and reviewed its terms, that each has been given an opportunity to consult with
legal counsel to the extent any party so desires, and that each agrees to it for
the purpose of making a full and final compromise as to all matters referenced
herein.

 

IN WITNESS WHEREOF, the parties hereto have caused this Separation Agreement and
Release to be executed on their behalf as of the day and year indicated below.

 

AXION POWER INTERNATIONAL, INC.

 

      By:  (name)   (Title)       Dated:  _____________________________        
        Executive’s name   Dated             WITNESS   Dated

 

 

 

 

